                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KABITA CHOUDHURI,                                   Case No. 3:19-cv-04198-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER DISMISSING
                                                v.                                          COMPLAINT AND DENYING
                                   9
                                                                                            MOTIONS
                                  10    SPECIALIZED LOAN SERVICING, et al.,
                                                                                            Re: Dkt. Nos. 1, 2, 3
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff Kabita Choudhuri seeks a temporary restraining order and permission for

                                  14   electronic case filing. Dkt. Nos. 2, 3. These motions are denied. The complaint is also dismissed

                                  15   with leave to amend.

                                  16                                    DISMISSAL OF COMPLAINT

                                  17          The Court may dismiss a complaint under Federal Rule of Civil Procedure 12(b)(6) for

                                  18   failure to state a claim on its own motion. See Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991

                                  19   (9th Cir. 1987). Rule 8(a)(2) requires the complaint to provide “a short and plain statement of the

                                  20   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To meet that rule and

                                  21   survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to state a claim to

                                  22   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This

                                  23   calls for enough “factual content that allows the court to draw the reasonable inference that the

                                  24   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  25   (citing Twombly, 550 U.S. at 556). Despite the Court’s duty “to construe pro se pleadings

                                  26   liberally, including pro se motions as well as complaints,” plaintiff’s claims are dismissed for the

                                  27   reasons discussed below. Bernhardt v. Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003).

                                  28
                                   1          The complaint does not state a plausible legal claim or grounds for any relief. The

                                   2   complaint discusses, at length, federal schemes like the Home Affordable Modification Program,

                                   3   Dkt. No. 1 at 3-4, but fails to explain how there has been any violation of that program.

                                   4          Plaintiff has failed to allege facts that demonstrate the named defendants, Specialized Loan

                                   5   Servicing and Bosco Credit LLC, are liable for any misconduct. Plaintiff claims that Wells Fargo,

                                   6   not a party to this case, “fraudulently foreclosed” between April 2007 and September 2007 and

                                   7   alleges many other instances of fraud. Id. at 11. However, simply asserting that an action was

                                   8   taken “fraudulently,” as plaintiff does throughout the complaint, is not enough to make out a

                                   9   plausible claim. See Fed. R. Civ. P. 9 (“In alleging fraud or mistake, a party must state with

                                  10   particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other

                                  11   conditions of a person’s mind may be alleged generally.”). Similarly, plaintiff accuses defendant

                                  12   Specialized Loan Servicing of “applying illegal fees and unfair interest,” but does not explain why
Northern District of California
 United States District Court




                                  13   any fees are illegal or interest unfair. Dkt. No. 1 at 16. For Count 4, plaintiff should describe in

                                  14   more detail her submission of a completed loan modification application, defendants’ pending

                                  15   review of that application, and defendants’ efforts to foreclose, including relevant dates.

                                  16                    TEMPORARY RESTRAINING ORDER AND INJUNCTION

                                  17          The standards for deciding whether to grant a temporary restraining order are like those the

                                  18   Court uses to decide whether to issue a preliminary injunction. See Stuhlbarg Int’l Sales Co. v.

                                  19   John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). The Supreme Court has established

                                  20   that a plaintiff “seeking a preliminary injunction must establish that he is likely to succeed on the

                                  21   merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

                                  22   balance of equities tip in his favor, and that an injunction is in the public interest.” Winter v. Nat.

                                  23   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Given the Court’s decision on the sufficiency of

                                  24   the complaint, plaintiff is not likely to succeed on the merits and the motion for a temporary

                                  25   restraining order is denied. The Court also takes note that plaintiff is “hopeful that a solution may

                                  26   be offered by the alleged current owner of the alleged bad debt” because of recent correspondence

                                  27   with defendant Bosco Credit LLC. Dkt. No. 2 at 5.

                                  28
                                                                                          2
                                   1                                             CONCLUSION

                                   2          While the Court has considerable doubt that amendment will be effective, Choudhuri may

                                   3   file an amended complaint by no later than August 14, 2019. Failure to meet that deadline will

                                   4   result in dismissal with prejudice under Rule 41(b). If Choudhuri chooses to amend, she should be

                                   5   mindful of the legal standards discussed in this order.

                                   6          The request for permission to use electronic case filing is denied.

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 24, 2019

                                   9

                                  10
                                                                                                    JAMES DONATO
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KABITA CHOUDHURI,
                                   4                                                          Case No. 19-cv-04198-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SPECIALISED LOAN SERVICING, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on July 24, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Kabita Choudhuri
                                       331 Richardson Way
                                  18   Mill Valley, CA 94941
                                  19

                                  20
                                       Dated: July 24, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          4
